Exhibit 4.2 FORM OF SERIES B COMMON STOCK PURCHASE WARRANT celsion corporation Warrant Shares: Initial Exercise Date: January , 2014 THIS SERIES B COMMON STOCK PURCHASE WARRANT (the “ Warrant ”) certifies that, for value received, or its assigns (the “ Holder ”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after January , 2014 (the “ Initial Exercise Date ”) and on or prior to the close of business on the one (1) year anniversary of the Initial Exercise Date (the “ Termination Date ”) but not thereafter, to subscribe for and purchase from Celsion Corporation, a Delaware corporation (the “ Company ”), up to shares (as subject to adjustment hereunder, the “ Warrant Shares ”) of Common Stock. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b). Section 1
